This action was brought by the receiver of the Diamond Motor Parts Company, a corporation, against Mary Court to collect $2,565 and interest on account of an assessment against her as the owner of 2,565 shares of stock of the corporation upon its becoming insolvent, according to an order of assessment made in the United States district court for the district of Minnesota, September 30, 1931.
Upon a trial without a jury, findings and conclusions were made and filed upon which the superior court entered judgment dismissing the action. The plaintiff has appealed.
In all essential particulars going to the question of the right to recover, the case of Chandler v. Gallemore, ante p. 345, 43 P.2d 968, is controlling; therefore, the judgment is reversed, and the cause remanded with directions to the superior court to enter a judgment for appellant and against respondent in the sum of $2,565 and interest, as demanded in the complaint.